DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 04/08/2021 has been entered. Claim(s) 1, 3-5, 9-21 is/are pending in the application. 
Election/Restrictions
Newly submitted claims 22-30 (Group 2) are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Group 2, drawn to a method of inhibiting flash-rusting of bare metal surfaces, and Group 1 are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed (Step c of Claim 22) does not require the particulars of the subcombination (the reaction product of Claim 1) as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed.  The subcombination has separate utility such as a mussel inspired bio-inspired polymer.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  . 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 22-30 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim(s) 1, 3-5, 9, 11-13, 17, and 20-21 are rejected 35 U.S.C. 103 as being unpatentable over  Gonzales et al. (US7390847B2) as evidenced by Carey et al. (US6607610B1) in view of Messersmith et al. (US8999452B2) and further in view of Wang et al. ("Mussel inspired modification of polypropylene separators by catechol/polyamine for Li-ion batteries." ACS applied materials & interfaces 6.8 (2014): 5602-5608.)
Regarding Claims 1, 4, 11-13, 21 Gonzales teaches a method comprising contacting a bare metal substrate surface (Col. 1, Lines 66-67) with an aqueous mixture comprised of a preformed reaction product of catechol compound and co-reactant compound comprised of functional groups reactive with the catechol compound to provide a pre-rinsed metal surface substrate. Gonzales teaches the aqueous mixture was prepared by a reaction as shown in (Col. 28, Lines 5-40) where the reactants include catechol (as shown below in claim 1) where M is either hydrogen or a metal cation (making the compound a salt);


    PNG
    media_image1.png
    285
    324
    media_image1.png
    Greyscale


Further, Gonzales also teaches the conversion coating by electroplating the pre-rinsed metal substrate surface (Col. 16, Lines 28-30).
Regarding the limitation of at least one oligomeric or polymeric amine, Gonzales teaches the co-reactant is a secondary amine of diethylenetriamine which consists of alkyl groups ( H2N-[CH2CH2]-NH-[CH2CH2]-NH2 ) which are repeating units of “-[CH2CH2NH]-“ (Col. 10, Lines 44-55); however, does not teach secondary amine is oligomeric or polymeric. However, Wang teaches method of forming an oxidative polymerization of catechol and polyamine which are contacted to a polymer surface, and reacted to form a polymeric conversion coated polymer substrate (abstract) and teaches catechol will polymerize with polyamine including diethylenetriamine and its longer oligomers/polymers to form a crosslinked structure (See Figure 1) which serves to surface modify PP polymer to be hydrophilic, while maintaining pore structure and mechanical integrity of the substrate (abstract): 

    PNG
    media_image2.png
    508
    588
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art to use polyamine monomers such as diethylenetriamine or its longer oligomers consisting of repeating units of “-[CH2CH2NH]-“ (as requires by Claim 21) as a starting coreactant in the method of Gonzales for the purpose of forming a hydrophilic conversion coating on the metal substrate of Gonzales while maintaining pore structure and mechanical integrity of the substrate. Thereby forming a polymeric reaction product as required by Claim 11. 
Gonzales teaches a polycondensation is used to form the polymeric conversion coatings with coreactants of diethylenetriamine, catechol based compounds, and aldehyde.  As evidenced by Carey, when an aqueous mixture of primary or secondary amine (A), aldehyde (L), and phenolic compound (POH) such as catechol (Col. 3, Lines 5-

    PNG
    media_image3.png
    71
    690
    media_image3.png
    Greyscale

This is considered evidence that during the course of an oxidative polymer reaction between the coreactants of Gonzales and the oligomeric/polymeric amine of Gonzales in view Wang, a polyphenolamine structure will form a polymeric repeating structure of amine and phenolic compound. 
Gonzales teaches a reaction occurs between the catechol compound and the co-reactant compound in an aqueous reactant to form a polymer, but does not teach the claimed limitation of an oxidative reaction temperature of 10-100 °C for a time 1-20 hours in the presence of molecular oxygen. However, Messersmith teaches that a oxidative Michael Addition reaction can be used to react catechols with thiols and amines (Col . 20, Lines60-65) with an exemplary oxidative reaction conditions at a temperature of 0-100°C for 1 minute to 20 hours (Col. 15, lines 60-64) under oxygen (Col. 15, Lines 50-52); overlapping with the claimed range of 10-100°C for 1-20 hours under oxygen for the purpose of deprotonating dopamine to promote crosslinking in the resulting polymer structure which can react with a variety of molecules (Col. 6, Lines 11-20). Therefore, it would have been obvious to one of ordinary skill in the art to perform the pre-reaction taught by Gonzales in the claimed conditions for the purpose of initiating an oxidative polycondensation reaction so as to promote cross linking in the resulting polymer as taught by Gonzales. 

Regarding Claim 3, Gonzales teaches methyl dopamine is used as the catechol compound (Col. 9, Lines 59-61). Methyl dopamine is shown below, and meets the limitation of an amine functionalized catechol compound  

    PNG
    media_image4.png
    144
    350
    media_image4.png
    Greyscale

Regarding Claim 5, Gonzales teaches dopamine is used as the catechol compound (Col. 9, Lines 59-61). Dopamine is shown below, and meets the limitation of an amine functionalized catechol compound.


    PNG
    media_image5.png
    225
    225
    media_image5.png
    Greyscale


Regarding Claim 17, Gonzales teaches that during step a), a passivating barrier layer is formed on the bare metal substrate during rinsing (Col. 4, Lines 15-17). 
Regarding Claim 20, Gonzales teaches the metal substrate is made of steel (Col. 3, Line 50) which comprises iron. 

Claim 10, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzales et al. in view of Messersmith et al. and further in view of Wang et al. as applied to Claim 1, in further view of Faure et al. ("Catechols as versatile platforms in polymer chemistry." Progress in polymer science 38.1 (2013): 236-270.).
Regarding Claim 10, Gonzales teaches di to poly phenols of catechol compounds including dopamine (an amino functionalized catechol) but does not teach meth(acryl) functionalization in the catechol compound or as a co-reactant. However, Faure teaches that when catechol based compounds are used in polymerization, methacrylamide dopamine even as a copolymer can improve branching during free radical polymerization (Page 249, Col. 2). Therefore it would be obvious to one of ordinary skill in the art for a copolymer to add catechol co-reactant with methacrylamide groups in addition to the dopamine catechol for the purpose of improving crosslinking or branching in the copolymer system before or during the polycondensation reaction of Gonzales in view of Messersmith.
Regarding Claim 14, Gonzales does not teach the reaction product is present in the aqueous mixture in the claimed range of 5-500 ppm, however, Messersmith teaches that the solution preferably has a concentration of SMA (dopamine) of 0.01-100 mg/ml or up to 100,000 ppm; since this is the starting concentration before polymerization, of ordinary skill in the art would recognize that the cross-linked polymer (reaction product) made from it would have a concentration significantly less than 100,000 ppm, overlapping with the claimed range. Further, since the reaction product is a polymer; and free radical oxidation polymerization by definition produces a distribution of 
Regarding Claim 15, Gonzales in view of Messersmith teaches that a radical oxidative polymerization reaction at a temperature of 0-100°C for 1 minute to 20 hours (Col. 15, lines 60-64) under oxygen (Col. 15, Lines 50-52); encompassing the claimed range of 10-54°C and overlapping with the claimed range of 10 seconds to 20 minutes hours under oxygen. In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding Claim 16, Gonzales is silent regarding the pH of the mixture during contacting, however, Messersmith teaches that a pH of the solution  is preferably 7.5-10 for the purpose of spontaneously depositing reactive moieties of dopamine to any substrate surface (Col. 22, Lines 31-33) and for the purpose of triggering polymerization (Col. 15, Lines 39-42). Therefore, it would have been obvious to one of ordinary skill in the art to use a pH in the claimed range of 4 to 11 for the purpose of improving contacting between reactive moieties of dopamine/catechol products and the metal substrate. 


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzales et al. in view of Messersmith et al. and further in view of Wang et al. as applied to Claim 1, in further view of Brown et al. (US6132808).
Regarding Claim 18, Gonzales teaches the metal surface is preferably cleaned before rinsing treatment (Col. 4, Lines 9-13) but is silent regarding the use of an alkaline cleaner. However, Brown teaches that before conversion coating, a metal substrate can be alkaline cleaned before rinsing for the purpose of cleaning the coating before rinsing. (Col. 7, Lines 1-7). Therefore, it would have been obvious to one of ordinary skill in the art to use an alkaline cleaner specifically before rinsing and conversion coating for the purpose of removing unwanted contaminants from the metal substrate. 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzales et al. in view of Messersmith et al. and further in view of Wang et al. as applied to Claim 1, in further view of Inbe et al. (US9028667B2).
Regarding Claim 19, Gonzales teaches the metal is exposed to conversion coating, but does not teach the coating composition is an acidic aqueous conversion coating composition comprised of at least one Group IV metal. However, Inbe teaches a metal surface conversion treatment where after rinsing/washing, the metal substrate is contacted with an acidic aqueous solution containing at least of of the group containing group IV metals including Zr and Ti (Claim 4) for the purpose of increasing corrosion resistance to metal substrates including iron based substrates (Col. 14, Lines 17-26) with improved stability (Col. 13, Lines 25-31). Therefore, it would have been obvious to 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691. The examiner can normally be reached Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 5712726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 




/RICARDO D MORALES/Examiner, Art Unit 1738 
                                                                                                                                                                                                       /SALLY A MERKLING/
SPE, Art Unit 1738